Citation Nr: 0206693	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  99-21 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from July 1978 to 
September 1998.  

This appeal arises from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran and his spouse 
testified before a Hearing Officer at the RO in November 
1999.  

In a February 2001 decision, the Board increased the 
veteran's disability rating for his service-connected 
rhinosinusitis from noncompensable to 10 percent.  In 
addition, the veteran's claim associated with his service-
connected right knee disability was remanded by the Board to 
the RO for additional development.  That development was 
completed and the veteran's claim returned to the Board in 
February 2002.  

REMAND

The Board notes that in May 2002, the veteran requested a 
hearing before a member of the Board at the Winston-Salem RO.  
In light of the above, this case is REMANDED to the RO for 
the following:

The RO should schedule the veteran for a 
Board hearing at the RO in accordance 
with the docket number of his appeal.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.  The veteran need take no action until he is 
otherwise notified by the RO.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




